DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 17 is objected to because:
Claim 17, lines 1-2, “at least one of said actuating element” is unclear and leave doubts as to what is being referred to, since claim 13 only disclose “a common actuating element”.
Claim 17, line 2, “said connecting rods” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16-17, 19 and 22-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagatake et al, US 20180005784 [Nagatake].
Regarding claim 12, Nagatake discloses (fig.4) a circuit breaker (35) for an interruptible connection of at least two sections of line (28a, 30a), the circuit breaker (35) comprising:
a pair of vacuum tubes (3, 4) each having a fixed switching contact (3a, 4a) and a movable switching contact (3b, 4b), said switching contacts (3b, 4b) of said pair of vacuum tubes (3, 4) being electrically connected in series [para.0011]; and
a common actuator (23) coupled to said movable switching contacts (3b, 4b) of said vacuum tubes (3, 4) and being configured to be simultaneously switched by a movement of said actuator (23).
Regarding claim 13, Nagatake further discloses a common actuating element (20) coupling said movable switching contacts (3, 4b) to said actuator (23).
Regarding claim 14, Nagatake further discloses where said common actuating element (20) is a linearly movable actuating element (20).
Regarding claim 16, Nagatake further discloses connecting rods (5c) respectively coupling each of said movable switching contacts (3b, 4b) of said vacuum tubes (3, 4) to said common actuating element (20). 
Regarding claim 17, Nagatake further discloses where at least one of said actuating element (20) consist of an electrically insulating material [para.0008].
Regarding claim 19, Nagatake further discloses where said vacuum tubes (3, 4) of said pair of vacuum tubes (3, 4) are arranged at an angle (180°) to one another such that said movable switching contacts (3b, 4b) are directed toward and coupled to said actuating element (20), and where said actuating element (20) is arranged between said vacuum tubes (3, 4).
Regarding claim 22, Nagatake further discloses where said vacuum tubes (3, 4) are arranged in a common housing (20) [para.0004].
Regarding claim 23, Nagatake further discloses where said common housing (2) is a dead-tank circuit breaker housing (grounded) [para.0004].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagakate in view of Cichocki et al, US 3582588 [Cichocki].
Regarding claim 15, Nagatake fails to disclose wherein said common actuating element is a crankshaft.
Cichocki discloses (figs.1-2) an electric switch where common actuating element is a crankshaft (19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating element of Nagatake with the teaching of actuating element of Cichocki, thereby providing an organization of elements, the assembly of which achieves a unique apparatus capable of actuating a multiplicity of envelopes in series.
Regarding claim 20, Nagatake disclose the claimed invention, except three pairs of vacuum tubes; and an actuating element is coupled to said movable switching contacts of said vacuum tubes of said three pairs. 
Cichocki discloses (figs1-2) an electric switch comprising three pairs of vacuum tubes (3, 3’); and an actuating element (19) is coupled to movable switching contacts (6, 6’) of vacuum tubes (3, 3’) of said three pairs (3, 3’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating element of Nagatake with the teaching of Cichocki, thereby providing a circuit breaker that can be used to open simultaneously the different phases of a polyphase circuit, or can be connected in series to break in one phase a higher voltage than that which corresponds to the maximum voltage to be broken by two envelops in series.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagakate in view of Hockele et al, US 4457063 [Hockele].
Regarding claim 18, Nagatake fails to disclose wherein said electrically insulating material is at least one material selected from the group consisting of glass-fiber-reinforced plastic and Kevlar®-reinforced plastic. 
Hockele discloses (figs.10-11) a device wherein said electrically insulating rods (12, 13) consist of a glass-fiber-reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of actuating element of Nagatake with the teaching of the material of Hockele, thereby providing a material that is lightweight and high tensile strength.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagakate in view of Reuber, US 20120268223.
Regarding claim 21, Nagatake fails to disclose wherein said actuator is an electric motor.
Reuber discloses (fig.1) a circuit breaker (1) comprising an actuator as an electric motor (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating element of Nagatake with the teaching of actuating element of Reuber, thereby providing an actuator supplying force to the movable contact to contact the fixed contact.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagakate in view of Mitchell, Jr., et al US 3527910 [Mitchell, Jr].

Regarding claim 24, Nagatake discloses the claimed, except wherein each of said vacuum tubes is arranged in a respective said feedthrough.
Mitchell, Jr discloses (fig.1) a circuit breaker (10) where each of said vacuum tubes (12a, 12b, 12c) is arranged in respective feedthroughs (14a, 14b, 14c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Nagatake  with the teaching of Mitchell,Jr thereby providing an exceptionally compact design, even when applied to higher voltages.
Regarding claim 25, Mitchell further discloses where said feedthroughs (14a, 14b, 14c) are arranged at an angle relative to one another in a housing top (20, 21, 22) of a housing (16), and an actuating element (40) is arranged between and below said feedthroughs (14a, 14b, 14c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donzel et al, Montich, Girodet et al, Meinherz, Steinemer, Sharp et al and Turner are examples of switching devices comprising at least one pair of vacuum tubes, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833